

EXHIBIT 10.3


RESTRICTED STOCK UNIT AWARD AGREEMENT

PIONEER NATURAL RESOURCES COMPANY
AMENDED AND RESTATED 2006 LONG TERM INCENTIVE PLAN






To: Timothy L. Dove


Pioneer Natural Resources Company, a Delaware corporation (the “Company”), is
pleased to grant you an award (this “Award”) to receive ___________ Restricted
Stock Units (the “Restricted Stock Units”) whereby each Restricted Stock Unit
represents the right to receive one share of common stock, par value $0.01, of
the Company (the “Stock”), plus an additional amount pursuant to Section 2,
subject to certain restrictions and on the terms and conditions contained in
this Restricted Stock Unit Award Agreement (this “Agreement”) and the Pioneer
Natural Resources Company Amended and Restated 2006 Long Term Incentive Plan
(the “Plan”). A copy of the Plan is available upon request. Except as provided
below, to the extent that any provision of this Agreement conflicts with the
expressly applicable terms of the Plan, you acknowledge and agree that those
terms of the Plan shall control and, if necessary, the applicable provisions of
this Agreement shall be deemed amended so as to carry out the purpose and intent
of the Plan. Terms that have their initial letters capitalized, but that are not
otherwise defined in this Agreement, shall have the meanings given to them in
the Plan in effect as of the date of this Agreement.
This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Restricted Stock Units. By accepting this Agreement, you
agree to be bound by all of the terms hereof.
1.No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle you to any rights of a stockholder of the
Company prior to the date shares of Stock are issued to you in settlement of
this Award. Your rights with respect to Restricted Stock Units shall remain
forfeitable at all times prior to the date on which rights become vested and the
restrictions with respect to the Restricted Stock Units lapse in accordance with
Sections 4 or 5.
2.    Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, you hold Restricted Stock Units granted pursuant to this
Agreement that have not been settled, the Company shall pay to you an amount in
cash equal to the cash dividends you would have received if you were the
Beneficial Owner, as of such record date, of the number of shares of Stock
related to the portion of your Restricted Stock Units that have not been settled
as of such record date, such payment to be made on or promptly following the
date that the Company pays such dividend (however, in no


1

--------------------------------------------------------------------------------




event shall the dividend equivalent payment be made later than 30 days following
the date on which the Company pays such dividend).
3.    Conversion of Restricted Stock Units; Issuance of Stock; Payment of Stock.
No shares of Stock shall be issued to you prior to the date on which the
Restricted Stock Units vest and the restrictions with respect to the Restricted
Stock Units lapse, in accordance with Section 4 or 5. Neither this Section 3 nor
any action taken pursuant to or in accordance with this Section 3 shall be
construed to create a trust of any kind. Except as otherwise expressly provided
in Section 5 or Section 25, after any Restricted Stock Units that become vested
pursuant to Section 4 or 5 the Company shall, on or no later than 30 days
following the earliest of the applicable vesting dates set forth in this
Agreement, cause to be issued Stock in book entry form registered in your name
in payment of such vested Restricted Stock Units upon receipt by the Company of
any required tax withholding with respect to such shares. The value of any
fractional Restricted Stock Units shall be paid in cash at the time Stock is
issued to you in connection with the Restricted Stock Units. The value of the
fractional Restricted Stock Units shall equal the percentage of a Restricted
Stock Unit represented by a fractional Restricted Stock Unit multiplied by the
Fair Market Value of the Stock. The value of such shares of Stock shall not bear
any interest owing to the passage of time.
4.    Expiration of Restrictions, Risk of Forfeiture and Original Payment Date.
Subject to the terms and conditions of this Agreement, the forfeiture
restrictions on the Restricted Stock Units granted pursuant to this Agreement
will expire in full on the third anniversary of the date of this Agreement (the
“Vesting Date”); provided, however, that such restrictions will expire on the
Vesting Date only if you have been an employee of the Company or of a Subsidiary
continuously from the date of this Agreement through the Vesting Date; provided,
further, however, that if you cease to be an employee of the Company or of a
Subsidiary for any reason after the Vesting Date, all Restricted Stock Units
granted pursuant to this Agreement will survive the termination of employment.
In the event that your Restricted Stock Units become vested pursuant to this
Section 4, the payment of the Stock related to your vested Restricted Stock
Units shall be made to you immediately (and in no event later than 30 days)
following the Vesting Date.
5.    Termination of Employment and Change in Control.
(a)    Termination by Employee Without Good Reason or Forced Relocation, or by
the Company for Cause. If your employment relationship with the Company and each
of its Subsidiaries by which you are employed terminates prior to the Vesting
Date due to (x) a voluntary termination by you and such termination is not a
Termination for Good Reason (as such term is defined in the Termination
Agreement (as defined below)) or due to Forced Relocation (as defined below), or
(y) the Company terminating such employment for Cause (as such term is defined
in the Termination Agreement), then all Restricted Stock Units granted pursuant
to this Agreement shall become null and void as of the date of such termination.
For purposes of this Agreement, “Termination Agreement” means, prior to the
occurrence of a Change in Control, the Severance Agreement or other separate
agreement between you and the Company and/or any of its subsidiaries relating to
the provision of severance and other benefits before a Change in Control and,
upon and following the occurrence of a Change in Control, the Change in Control
Agreement or other separate


2

--------------------------------------------------------------------------------




agreement between you and the Company and/or any of its subsidiaries relating to
the provision of severance and other benefits upon or after a Change in Control.
(b)    Termination by the Company Not for Cause or by Employee for Good Reason
or Due to Forced Relocation. Notwithstanding Section 4 of this Agreement, if
your employment relationship with the Company and each of its Subsidiaries by
which you are employed is terminated prior to the Vesting Date (x) by the
Company and such Subsidiaries and such termination is not a Termination for
Cause or (y) by you and such termination is a Termination for Good Reason,
whether or not such termination is also in connection with a Change in Control,
or due to Forced Relocation, then all of the Restricted Stock Units granted
pursuant to this Agreement shall become immediately and unconditionally vested
and unrestricted. For purposes of this Agreement, “Forced Relocation” means,
upon or following a Change in Control, but prior to the Vesting Date, your being
required (or your receipt of a notification in writing that you will be
required) to be based at any office or location more than 50 miles from that
location at which you principally performed services for the Company immediately
prior to the date on which the Change in Control occurs, except for travel
reasonably required in the performance of your responsibilities.
(c)    Other Termination Events. Notwithstanding Section 4 of this Agreement, if
your employment relationship with the Company and each of its Subsidiaries by
which you are employed is terminated prior to the Vesting Date as a result of
any of the following events:
(i)
your death or Disability (defined below); or

(ii)
your Normal Retirement (defined below) (but subject to Section 5(f));

then the restrictions on a number of the Restricted Stock Units shall
automatically lapse such that the number of Restricted Stock Units for which the
restrictions have lapsed as of the termination date will be equal to the product
of (x) the total number of Restricted Stock Units granted to you pursuant to
this Agreement, times (y) a fraction, the numerator of which is the number of
full months (counting the month in which your termination of employment occurs
as a full month), beginning with ___________, during which you were employed by
the Company and/or any Subsidiary and the denominator of which is 36 (the
“Pro-Rata Formula”). The portion, if any, of your Restricted Stock Units for
which the restrictions have not lapsed as of the termination date of your
employment relationship shall become null and void as of the termination date;
provided, however, that the portion, if any, of this Award for which forfeiture
restrictions have lapsed as of the date of termination shall survive.
(d)    Normal Retirement and Disability Defined. For purposes of this Agreement,
“Normal Retirement” shall mean the termination of your employment relationship
with the Company and each of its Subsidiaries by which you are employed due to
your retirement on or after the date that you attain age 60. For purposes of
this Agreement, “Disability” shall have the meaning given such term in the
Termination Agreement; provided, however, that if there is no such agreement at
the time of such termination, the term Disability shall mean (i) a physical or
mental impairment of sufficient severity that, in the opinion of the Company,
(A) you are unable to continue performing the duties assigned to you prior to
such impairment or (B) your condition entitles you to disability benefits under
any insurance or employee benefit plan of the Company or


3

--------------------------------------------------------------------------------




its Subsidiaries and (ii) the impairment or condition is cited by the Company as
the reason for your termination; provided further, that in all cases, the term
Disability shall be applied and interpreted in compliance with Section 409A of
the Code and the regulations thereunder.
(e)    Distribution and Payment. Upon termination of your employment
relationship with the Company and each of its Subsidiaries as a result of your
death, the shares of Stock related to your Restricted Stock Units that become
vested pursuant to paragraph (c) of this Section 5 shall be paid to you
immediately (and in no event later than 30 days) following your death. Upon
termination of your employment relationship with the Company and each of its
Subsidiaries under all other circumstances contemplated by paragraphs (b) and
(c) of this Section 5 (“Section 5 Acceleration Events”), subject to the last
sentence of this Section 5(e) (applicable to certain termination events that may
occur at a time after you have reached the age of 65 and have completed 10 Years
of Service (defined in Section 5(f) below)), the following shall apply:
(i)
If (x) you are not a Section 409A Participant (as defined below) at the time of
such termination, or (y) you are a Section 409A Participant, but are not a
Specified Employee (defined below), at the time of such termination and such
termination constitutes a Separation of Service, the shares of Stock related to
your Restricted Stock Units that become vested pursuant to such paragraphs shall
be paid to you immediately (and in no event later than 30 days) following the
termination of your employment relationship with the Company and each of its
Subsidiaries. A “Specified Employee” means a “specified employee” within the
meaning of Nonqualified Deferred Compensation Rules, as determined in accordance
with the procedures specified or established by the Company in accordance with
the Nonqualified Deferred Compensation Rules.

(ii)
If you would attain age 60 on or prior to December 31, ____ (a “Section 409A
Participant”) and are not a Specified Employee at the time of the termination of
your employment relationship with the Company and each of its Subsidiaries, and
the termination of your employment relationship with the Company and each of its
Subsidiaries does not constitute a Separation of Service, subject to the last
sentence of this Section 5(e), the applicable shares shall be paid to you
immediately (and in no event later than 30 days) following the earliest to occur
of the following:

(A)     the Vesting Date;


(B)    your separation from service with the Company (determined in accordance
with the Company’s written and generally applicable policies regarding what
constitutes a “separation from service” for purposes of the Nonqualified
Deferred Compensation Rules (as defined below)) (“Separation from Service”);




4

--------------------------------------------------------------------------------




(C)    an event constituting a Change in Control which also constitutes a
“change in the ownership or effective control” or “in the ownership of a
substantial portion of the assets” of the Company within the meaning of Section
409A of the Code (a “409A Change in Control’) and the regulations and other
authoritative guidance promulgated thereunder (collectively, the “Nonqualified
Deferred Compensation Rules”); or


(D)     your death.


(iii)
If you are a Section 409A Participant and are a Specified Employee at the time
of the termination of your employment relationship with the Company and each of
its Subsidiaries, subject to the last sentence of this Section 5(e), the
applicable shares shall be paid to you immediately (and in no event later than
30 days) following the earliest to occur of the following:

(A)     the Vesting Date;


(B)
the date that is six months and one day following the date of your Separation
from Service;



(C)    a 409A Change in Control; or


(D)     your death.


If you are a Section 409A Participant and your Restricted Stock Units become
vested pursuant to a Section 5 Acceleration Event (other than death) that occurs
at any time after you have reached the age of 65 and have completed 10 Years of
Service (defined below), the shares of Stock related to your Restricted Stock
Units that become vested pursuant to such event shall not be payable to you
pursuant to the foregoing clauses (i) through (iii), but instead shall be paid
to you immediately (and in no event later than 30 days) following the earliest
to occur of the following:
(A)     the Vesting Date;


(B)
a 409A Change in Control; or



(C)     your death.


(f)    Retirement At or After Age 65 with 10 Years of Service. Notwithstanding
anything else in Section 4 or any prior paragraph of this Section 5 to the
contrary, in the event that your employment relationship with the Company and
each of its Subsidiaries by which you are employed terminates prior to the
Vesting Date as a result of your Normal Retirement after you have reached the
age of 65 and have completed 10 Years of Service, then all of the Restricted
Stock Units granted pursuant to this Agreement shall become immediately and
unconditionally vested and


5

--------------------------------------------------------------------------------




unrestricted upon your termination of employment, and shall not be subject to
the Pro-Rata Formula under Section 5(c), if the following conditions are met:
(x) as of the date of the termination of your employment, the conditions set
forth below in items (i)-(iv) are satisfied and (y) you intend to comply with
the covenants contained in items (v) and (vi) below (which intent shall be
conclusively presumed unless, prior to or concurrently with the notice provided
pursuant to item (ii) below, you notify the Company in writing, addressed to the
Vice President and Chief Human Resources Officer (or his or her successor), that
you do not intend to comply with such covenants). If your Restricted Stock Units
become vested pursuant to this Section 5(f), the shares of Stock related to such
Restricted Stock Units shall be paid to you immediately (and in no event later
than 30 days) following the earliest to occur of the Vesting Date, a 409A Change
in Control or your death in accordance with the last sentence of Section 5(e).
(i)
The date of the termination of your employment is at least one year after the
date of this Agreement.

(ii)
You gave advance written notice of your intent to terminate your employment due
to Normal Retirement at least six months in advance of the date of termination
to the Vice President and Chief Human Resources Officer (or his or her
delegate), and to your direct manager, or in the case of the chief executive
officer of the Company, to the Board (subject to the ability of the Company to
waive such requirement, exercisable by the Vice President and Chief Human
Resources Officer (or his or her delegate) or the Board, as applicable).

(iii)
You have cooperated with the Company, to the satisfaction of the Company, in the
training of a replacement during the period prior to the termination of
employment.

(iv)
If required by the Company, you execute and deliver to the Company an effective
release of claims and other liability in a form acceptable to the Company.

(v)
For two years following the termination of your employment, without the prior
written consent of the chief executive officer of the Company, or in the event
you are the chief executive officer of the Company on the date of termination of
your employment, the consent of the Board or any Committee or director
designated by the Board, you agree to refrain from becoming a director, partner,
investor or employee of, or consultant to, any business that competes with the
Company or any Subsidiary in the business of exploration or production of oil or
natural gas, or related oilfield services, within the geographic area or areas
in which the Company or any Subsidiary operates at the time of termination of
employment or has operated in the immediately preceding one-year period (a
“Competitive Business”); provided that, you will not be restricted from
purchasing or holding for investment purposes less than 2% of the shares of any
Competitive Business whose shares are regularly traded on a national securities
exchange or inter-dealer quotation



6

--------------------------------------------------------------------------------




system. If the Company so requires prior to the date of termination of
employment, the Company may require that you execute a separate agreement to
effect the intent of the foregoing.
(vi)
For two years following the termination of your employment, you agree to refrain
from making, or causing or assisting any other person to make, any oral or
written communication to any third party about the Company and/or any of the
employees, officers or directors of the Company which impugns or attacks, or is
otherwise critical of, the reputation, business or character of such entity or
person; or that discloses private or confidential information about their
business affairs; or that constitutes an intrusion into their seclusion or
private lives; or that gives rise to unreasonable publicity about their private
lives; or that places them in a false light before the public; or that
constitutes a misappropriation of their name or likeness (the foregoing being
subject to Section 9(g)). If the Company so requires prior to the date of
termination of employment, the Company may require that you execute a separate
agreement to effect the intent of the foregoing.

For purposes of this Agreement, “Years of Service” means the total number of
years that you have been employed by the Company or its Subsidiaries as
determined in accordance with the Company’s policies as administered from time
to time. For the avoidance of doubt, the Company’s determination of Years of
Service shall be at the sole discretion of the Company, its policies may change
from time to time, and its determination will be final and conclusive and
binding on all Participants.
You expressly acknowledge and agree that the restrictions set forth in this
Section 5(f) are reasonable in all respects, necessary to protect the Company’s
legitimate business interests and a material inducement for the Company to grant
this Award to you and enter into this Agreement. In the event that, following
your termination of employment, it is determined by a court of competent
jurisdiction that you have not satisfied any of the conditions set forth in
Section 5(f)(v) or (vi) in any material respect, then, as to any shares of Stock
related to your Restricted Stock Units that have not been paid to you, such
Restricted Stock Units shall be deemed not to have vested in whole or in part
pursuant to any paragraph of this Section 5 and such shares shall not be
payable. Notwithstanding the foregoing, in the event there occurs a Change in
Control, whether prior to or after the date that the restrictions on your
Restricted Stock Units have lapsed or the payment date of any Stock related to
your Restricted Stock Units, the restrictions set forth in clauses (v) and (vi)
of this Section 5(f) shall automatically terminate and become void and of no
effect.
(g)    Awards Not Assumed in Connection with a Change in Control. In the event
that this Award is not Assumed (as defined below) in connection with a Change in
Control, then all of the Restricted Stock Units granted pursuant to this
Agreement shall become immediately and unconditionally vested and unrestricted
immediately prior to the Change in Control. The shares of Stock related to your
Restricted Stock Units that become vested pursuant to this Section 5(g) shall be
paid to you in accordance with the timing of the settlement of the Change in
Control consideration provided to Common Stock holders generally in connection
with the Change in Control event; provided, however, that if (i) you are a
Section 409A Participant and (ii) the event


7

--------------------------------------------------------------------------------




constituting a Change in Control does not constitute a 409A Change in Control,
the shares of Stock related to your Restricted Stock Units that become vested
pursuant to this Section 5(g) shall be paid to you immediately (and in no event
later than 30 days) following the first to occur of (A) a 409A Change in
Control, (B) your Separation from Service or (C) the Vesting Date. For purposes
of this Agreement, the term, “Assumed,” means that, prior to or concurrently
with the consummation of the transaction resulting in a Change in Control,
either (i) this Agreement is expressly affirmed by the Company or (ii) the
contractual obligations represented by this Agreement are expressly (and not
merely by operation of law) assumed by the surviving or successor corporation or
entity to the Company, or any parent or subsidiary of either thereof, or any
other corporation or entity that is a party to the transaction resulting in the
Change in Control, in connection with such Change in Control, with appropriate
adjustments to the number and kind of securities of such surviving or successor
corporation or entity, or such other applicable parent, subsidiary, corporation
or entity, subject to this Award, which preserves the compensation element of
this Agreement existing at the time of such Change in Control, and provides for
subsequent payout in accordance with the same (or more favorable) payment and
vesting schedule applicable to this Award, as determined in accordance with the
instruments evidencing the agreement to assume this Agreement; provided,
however, that in no event will this Agreement be deemed to be “Assumed” unless
the assumption is made by the entity that will be the issuer of the securities,
cash or other property provided in exchange for Common Stock in the Change in
Control transaction in question. The determination of comparability for this
purpose shall be made by the Committee prior to the Change in Control, and its
determination shall be final, binding and conclusive.
6.    Adjustment Provisions. In the event there is any change in the Stock by
reason of any reorganization, recapitalization, stock split, stock dividend,
combination of shares or otherwise, the number of shares associated with this
Award of Restricted Stock Units subject to this Agreement shall be adjusted in
the manner consistent with the adjustment provisions provided in Section 9(b)
and 9(c)(ii) of the Plan.
7.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
8.    Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.
9.    Confidential Information and Nonsolicitation.
(a)    As further consideration for the granting of the Restricted Stock Units
hereunder, you hereby agree with the Company that, during and following your
employment relationship with the Company and each of its Subsidiaries by which
you are employed, you will keep confidential all confidential or proprietary
information and materials, as well as all trade secrets, belonging to the
Company or one of its Subsidiaries, or their customers or other third parties
who furnished such information, materials, and/or trade secrets to the Company
or its Subsidiary with expectations of confidentiality (“Confidential
Information”). Confidential Information shall not


8

--------------------------------------------------------------------------------




include information that (A) is already properly in the public domain or enters
the public domain with the express consent of the Company, or (B) is
intentionally made available by the Company to third parties without any
expectation of confidentiality. Upon the termination of your employment
relationship with the Company and each of its Subsidiaries by which you are
employed, you promise to promptly return to the Company all Confidential
Information, and all documents and materials (including electronically stored
information) in your possession, custody or control that constitutes or reflects
Confidential Information. Notwithstanding the foregoing, you may disclose
information as may be required by law and may disclose information in confidence
to your spouse, tax and financial advisors, or to a financial institution to the
extent that such information is necessary to secure a loan, provided that you
ensure that such spouse or advisor or institution treats the information
confidentially and does not disclose such information or use it for his, her or
its own benefit. In the event any breach of this promise comes to the attention
of the Company, it shall take into consideration that breach in determining
whether to recommend the grant of any future similar award to you, as a factor
militating against the advisability of granting any such future award to you.
Such consideration shall be in addition to the rights and remedies available to
the Company pursuant to paragraph (d) below. Notwithstanding any other provision
of this Agreement, you will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that (a)
is made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law, or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.  In addition, if you file a lawsuit for retaliation, you may
disclose the Company’s trade secrets to your attorney and use the trade secret
information in the court proceeding if you: (a) file any document containing the
trade secret under seal, and (b) do not disclose the trade secret, except
pursuant to court order.
(b)    As an incentive for the Company to issue you this Award, and in
consideration of the Company’s promise to provide you with Confidential
Information and so as to protect the Company’s legitimate business interests,
including the protection of its Confidential Information and the goodwill with
which you will be associated, and that this Award will encourage you to build,
you agree that during your employment relationship with the Company and each of
its Subsidiaries by which you are employed, and for a period of twelve (12)
months immediately following the time that you are no longer employed by the
Company or any of its Subsidiaries, you will not, directly or indirectly (i)
solicit or encourage (or assist another in soliciting or encouraging) any
employee, contractor, consultant, supplier, or vendor of the Company or any of
its Subsidiaries to terminate or lessen his, her or its relationship with the
Company or any of its Subsidiaries, or (ii) on behalf of a Competitive Business,
engage, employ, or solicit or contact for employment or engagement (or assist
another in such activity) any employee of the Company or any of its Subsidiaries
or any person who was an employee of the Company or any of its Subsidiaries at
any time during the last twelve (12) months of your employment with the Company
and any of its Subsidiaries (or, if you are employed by the Company and any of
its Subsidiaries for less than twelve (12) months, those persons who were
employees of the Company or any of its Subsidiaries during your employment with
the Company and any of its Subsidiaries.
(c)    You agree that the Company’s substantial investments in its business
interests, goodwill, and Confidential Information are worthy of protection, and
that the Company’s


9

--------------------------------------------------------------------------------




need for the protection afforded by this Section 9 is greater than any hardship
you might experience by complying with its terms. You further acknowledge and
agree that the restrictions set forth in this Section are not adverse to the
public interest. You further agree that the limitations as to time and scope of
activity to be restrained contained herein are reasonable and are not greater
than necessary to protect the Confidential Information, goodwill and other
legitimate business interests of the Company. Although the Company and you
believe the limitations as to time and scope of activity contained in this
Section 9 are reasonable and do not impose a greater restraint than necessary to
protect the Company’s legitimate business interests, if this is judicially
determined not to be the case, the Company and you specifically request that the
limitations contained in this Section be reformed to the extent necessary to
make this Section 9 enforceable.
(d)    You acknowledge and agree that your violation or threatened or attempted
violation of the covenants contained in this Section 9 will cause irreparable
harm to the Company and that money damages would not be sufficient remedy for
any breach of this Section. You agree that the Company shall be entitled as a
matter of right to specific performance of the covenants in this Section 9,
including entry of an ex parte temporary restraining order in state or federal
court, preliminary and permanent injunctive relief against activities in
violation of this Section 9, or both, or other appropriate judicial remedy, writ
or order, in any court of competent jurisdiction, restraining any violation or
further violation of such agreements by you or others acting on your behalf,
without any showing of irreparable harm and without any showing that the Company
does not have an adequate remedy at law. Such remedies shall be in addition to
all other remedies available to the Company at law and equity.
(e)    Your obligations under this Section 9 shall survive the termination of
this Agreement and your employment, regardless of the reason for such
termination.
(f)    As a part of your employment by the Company, and in further consideration
for the granting of this Award and by your acceptance of this Award in whole or
in part, you accept and agree to be bound by the Company’s Intellectual Property
Policy (as the same may be modified, amended or replaced by the Company from
time to time), including without limitation, (A) the Company’s ownership of the
worldwide right, title and interest in and to any and all Pioneer Intellectual
Property; (B) your agreement to assign, and pursuant to the Company’s
Intellectual Property Policy and your acceptance of this Award you do hereby
assign, to the Company all worldwide right, title and interest in and to all
Pioneer Intellectual Property; and (C) your agreement to disclose in writing to
the Company all Pioneer Intellectual Property and, upon request by the Company,
to promptly produce and deliver to the Company all originals of materials
embodying Pioneer Intellectual Property. The term, “Pioneer Intellectual
Property,” is defined in the Company’s Intellectual Property Policy (and is
incorporated herein by reference), and includes, without limitation, any and all
creations, works and/or intellectual property (including but not limited to all
tangible and intangible ideas and expressions of ideas whether or not the
subject matter of copyright, confidential and non-confidential information,
data, drawings, reports, programs, processes, analyses, business methods,
computer programs, works of authorship, trademarks and service marks,
improvements, discoveries and/or inventions whether or not patentable), and all
of the intellectual property rights therein provided by the various legal
systems throughout the world (including but not limited to trade secret rights,
patent rights, trademark rights, and rights of


10

--------------------------------------------------------------------------------




copyright), that are conceived, created, made, invented, developed, reduced to
practice, reduced to a tangible medium of expression, and/or acquired by you,
individually or jointly with others, during the time of your employment
relationship with the Company, that pertain to the actual or anticipated
business or activities of the Company or that are suggested by or result from
any task or work by you for or on behalf of the Company, irrespective whether
you are or were hired-to-invent such creations, works or intellectual property,
or whether such creations, works or intellectual property were conceived,
created, made, invented, developed, reduced to practice, reduced to a tangible
medium of expression or acquired in the course or scope of your employment, or
whether at home or not, or whether or not during business hours, or whether or
not using the Company’s time, facilities or resources. You may review the
Company’s Intellectual Property Policy at the Company’s internal portal website,
and obtain a copy by written request to the Company’s Legal Department.
(g)    Nothing in this Agreement or any other agreement between you and the
Company (i) prevents you from exercising any rights that cannot be lawfully
waived or restricted, (ii) prevents you from testifying at a hearing,
deposition, or in court in response to a lawful subpoena or (iii) limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Occupational Safety and Health Administration, the Securities
and Exchange Commission, the United States Department of Justice, Congress, any
agency Inspector General or any other federal, state or local governmental
agency or commission (“Government Agencies”). Further, this Agreement does not
limit (i) your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company, or (ii) your right to receive an award from a Government
Agency for information provided to any Government Agencies.
10.    Payment of Taxes. The Company may from time to time require you to pay to
the Company (or the Company’s Subsidiary if you are an employee of a Subsidiary
of the Company) the amount that the Company deems necessary to satisfy the
Company’s or its Subsidiary’s current or future obligation to withhold federal,
state or local income or other taxes or social security or other obligations
that you incur as a result of this Award, including without limitation with
respect to any payment pursuant to Section 2 of this Agreement. With respect to
any required tax withholding, unless another arrangement is permitted by the
Committee in its discretion (which discretion may not be delegated to
management), the Company shall withhold from the shares of Stock to be issued to
you the number of shares necessary to satisfy the Company’s obligation to
withhold taxes, that determination to be based on the shares’ Fair Market Value
at the time as of which such determination is made. In the event the Company
subsequently determines that the aggregate Fair Market Value of any shares of
Stock withheld as payment of any tax withholding obligation is insufficient to
discharge that tax withholding obligation, then you shall pay to the Company,
immediately upon the Company’s request, the amount of that deficiency.
11.    Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon you the right to continue in the
employ of the Company or any Subsidiary of the Company, or interfere in any way
with the rights of the Company or any Subsidiary of the Company to terminate
your employment at any time.


11

--------------------------------------------------------------------------------




12.    No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Stock Units granted hereunder.
13.    No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.
14.    Company Records. Records of the Company or its Subsidiaries regarding
your period of employment, termination of employment and the reason therefor,
leaves of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.
15.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
16.    Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third Business Day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith. The Company or you may
change, at any time and from time to time, by written notice to the other, the
address which it or he had previously specified for receiving notices.
The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:
Company:    Pioneer Natural Resources Company
Attn: Corporate Secretary
5205 N. O’Connor Boulevard, Suite 200
Irving, Texas 75039-3746


Holder:    At your current address as shown in the Company’s     records.


17.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
18.    Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
19.    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.


12

--------------------------------------------------------------------------------




20.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.
21.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
22.    Amendment. This Agreement may be amended at any time unilaterally by the
Company, provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits you have accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement in compliance with any applicable
laws, including the Nonqualified Deferred Compensation Rules.
23.    The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan; provided, however, that
notwithstanding anything to the contrary herein, any provision of this Agreement
that is inconsistent with the provisions of Section 9(c) and (e) of the Plan
shall control over such provisions of the Plan.
24.    Agreement Respecting Securities Act of 1933. You represent and agree that
you will not sell the Stock that may be issued to you pursuant to your
Restricted Stock Units except pursuant to an effective registration statement
under the Securities Act of 1933 or pursuant to an exemption from registration
under the Securities Act of 1933 (including Rule 144 of the Securities Act).
25.    Special Provisions Addressing Section 409A of the Code.
(a)    Early Tax Payments. To the extent permitted under the Nonqualified
Deferred Compensation Rules, payments may be made to you in respect of this
Award prior to the date of your scheduled payment dates herein if, as determined
by the Committee in its sole discretion, it would be necessary to pay employment
or other taxes imposed upon this Award prior to the scheduled payment date.
(b)    Separate Payments. Each payment made under this Award, if any, shall be
treated as a separate payment under the Nonqualified Deferred Compensation
Rules.
26.    Electronic Delivery and Acknowledgement. No signature by you is required
to accept the Award represented by this Agreement. By your acceptance of this
Award, you are acknowledging that you have received and read, understood and
accepted all the terms, conditions and restrictions of this Agreement and the
Plan. The Company may, in its sole discretion, deliver


13

--------------------------------------------------------------------------------




any documents related to this Award and this Agreement, or other awards that
have been or may be awarded under the Plan, by electronic means, including
prospectuses, proxy materials, annual reports and other related documents, and
the Company may, in its sole discretion, engage a third party to effect the
delivery of these documents on its behalf and provide other administrative
services related to this Award and the Plan. By your acceptance of the Award
represented by this Agreement, you consent to receive such documents by
electronic delivery and to the engagement of any such third party.












14